Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2008                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  136907                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 136907
                                                                    COA: 284813
                                                                    Wayne CC: 91-004698
  ZEBADIAH HOLLAND,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 14, 2008 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2008                   _________________________________________
           s1117                                                               Clerk